Exhibit COMPLETE SETTLEMENT AGREEMENT AND GENERAL RELEASE READ IT CAREFULLY NOTICE TO MICHAEL B. HIGH: This is a very important legal document, and you should carefully review and understand the terms and effect of this document before signing it.By signing this Complete Settlement Agreement and General Release (“Agreement”), you are agreeing to completely release HARLEYSVILLE NATIONAL CORPORATION, HARLEYSVILLE NATIONAL BANK AND TRUST COMPANY, HARLEYSVILLE MANAGEMENT SERVICES, LLC, and their subsidiaries, affiliates, directors and officers.Therefore, you should consult with an attorney before signing this Agreement.You have twenty-one days (21) days from the date of receipt of this document to consider the Agreement.The twenty-one (21) days will begin to run on the day after receipt.If you choose to sign the Agreement, you will have an additional seven (7) days following the date of your signature to revoke the Agreement, and the Agreement shall not become effective or enforceable until the revocation period has expired. This Complete Settlement Agreement and General Release ("Agreement") by and between Michael B. High (“High”) and Harleysville National Corporation, Harleysville National Bank and Trust Company, Harleysville Management Services, LLC, and each of their subsidiaries and affiliates (collectively “Corporation”) is made this 17th day of October, 2008.In this Agreement, the Corporation shall at all times include any and all related entities, corporations, subsidiaries, and affiliates. -1- WHEREAS, Corporation and High entered into an employment agreement dated April 1, 2005 (the “Employment Agreement”); WHEREAS, Corporation and High entered into a Supplemental Executive Retirement Benefit Agreement dated February 23, 2004 as amended March 14, 2005 (collectively the “Supplemental Executive Retirement Benefit Agreement”); WHEREAS, High shall retire effective on or before November 28, 2008; WHEREAS, High and Corporation wish to terminate the Employment Agreement under Section 7 of such Employment Agreement; and WHEREAS, Paragraph 7(a) of the Employment Agreement provides In the event that Executive's employment is involuntarily terminated by HMS without Cause [as defined in the Employment Agreement] and no Change in Control shall have occurred as of the date of such termination, upon execution of a mutual release, HMS will provide Executive with the following pay and benefits: (i) a payment in an amount equal to the greater of: that portion of the Executive’s Agreed Compensation for the then existing Employment Period that has not been paid to Executive as of the date his employment terminates, or 1.0 times the
